Citation Nr: 1203759	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held on September 20, 2011, in Atlanta, Georgia, before Robert E. Sullivan, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

As will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an increased disability rating for his PTSD with major depression.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the remand portion below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the Veteran submitted a statement in December 2008, identifying treatment at the VA Medical Center (VAMC) in Dublin, Georgia.  In addition, he also stated that he sees S.B. from the Vet Center in Savannah for PTSD.  The record shows that the VA treatment records were associated with the claims file.  However, there are no records from the Vet Center included in the claims file and there is no indication that the RO requested these identified records.   Thus, on remand, the RO/AMC should request all records from the Savannah Vet Center.  It is unclear whether records from the Vet Center may be requested directly or whether a release form is necessary.  If a release form is necessary to obtain such records, the Veteran should be requested to complete a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) with respect to his treatment at the Savannah Vet Center to include the name and address of the Vet Center.  Finally, the RO/AMC should also request updated VA treatment records from February 2009 through the present.  

In addition, as the Veteran's claim is being remanded, the Board also finds that the Veteran should be afforded a new VA examination with respect to his claim for an increased disability rating for PTSD with major depression.  The record shows that the Veteran was last afforded a VA examination in January 2006, more than 6 years ago.  In addition, during the travel board hearing, the Veteran testified that his disability has progressively worsened over time.  In light of the passage of time since the last VA examination and the Veteran's statements regarding the worsening of his PTSD, the Board finds that a more recent VA examination is in order for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD with major depression.  See 38 C.F.R. § 3.159 (2011).  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination').

Finally, the Board observes that if a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities, a TDIU may be assigned.  See 38 C.F.R. § 4.16(b); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  As stated in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, the Veteran has contended that he cannot work due to his service-connected PTSD with major depression.  Indeed, the Veteran's private psychologist, Dr. J.J., submitted a letter in January 2006 and stated that the Veteran was being treated for PTSD and was totally and completely disabled.  Although the Veteran did testify that he works one hour per month, the Board still finds that a claim for TDIU has been reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (finding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dated since February 2009.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Send the Veteran the appropriate application form for a claim for TDIU.

3.  Consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, complete any development deemed necessary, including further development regarding the Veteran's employment history and obtaining additional medical evidence or a medical opinion.

4.  Obtain copies of the Savannah Vet Center records.  If the records cannot be obtained without a release form, the Veteran should be advised to fully complete the VA Form 21-4142 with the name and address.  If the Veteran does not provide a completed form and the records cannot be obtained, the RO/AMC should note such in the claims file and notify the Veteran accordingly.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file and to comment on the severity of the Veteran's service- connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After conducting any development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


